internal_revenue_service department of thé treasury index number washington dc person to contact telephone number refer reply to cc dom fi p plr-112861-99 date aug ig99 legend ty fund l i year y year w a year year u state x this is in reply to a letter dated date seeking for year a and subsequent calendar years a consent to revoke previous election made by the fund under e a internal_revenue_code_of_1986 additionally the fund requests that the calculation of its required_distribution of capital_gain_net_income under sec_4982 sec_4982 determined on the basis of capital_gains_and_losses and foreign_currency gains and losses realized and recognized during the ten- month period from january and foreign_currency gains and losses under for the calendar_year ending december year a through october as amended the code year a year a of the be the fund is organized as a state x business_trust and is facts registered with the securities_and_exchange_commission as diversified open-end management investment_company under the investment_company act of fund has elected to ric under subchapter_m qualify for such treatment u s c sec_80a-1 et seq be treated as a of the code and intends to continue to a regulated_investment_company the plr-112861-99 the fund uses the accrual_method of accounting for tax and the fund elected pursuant to for the tax years ending after december financial_accounting purposes and uses a calendar_year end for tax purposes b year of december october amount under sec_4982 sec_4982 in lieu of the l-year period ending on for purposes of calculating the required_distribution and sec_4982 sec_4982 a to use its tax_year the fund assumed that the election under sec_4982 would relieve the administrative burden associated with dual calculations of capital_gain_net_income under the excise_tax and subchapter_m regimes however the fund’s experience is that the election created additional administrative complexities primarily due to time constraints in declaring required excise_tax distributions the time constraints requiring the fund to declare dividends by december impose a hardship on the fund the election under sec_4982 requires the fund to estimate its capital_gains_and_losses for november and december in order to compute the required_distribution for excise_tax purposes period ending october would enable the fund to compute the required_distribution without relying on estimates the use of a twelve-month the promulgation of regulations coordinating the excise_tax and subchapter_m provisions has greatly reduced the administrative burden of having a tax_year different from the period used for determining the required_distribution under sec_4982 election to use its taxable_year sec_4982 of sec_4962 b accordingly the fund seeks consent to revoke its the calendar_year and sec_4982 for purposes the fund represents that the desire to revoke its sec_4982 a election is due to administrative and non-tax related financial burdens caused by the election it preserving or securing a tax_benefit is not seeking to revoke its election for the purpose of it will neither benefit through hindsight nor prejudice the a result of being permitted to interests of the government as revoke its election it will not make a subsequent election under sec_4982 a for five calendar years following the year of the grant of revocation plr-112861-99 law and analysis sec_4982 of the code which was enacted as part of the tax_reform_act_of_1986 and is effective for tax years beginning after december ric for each calendar_year equal to any the distributed_amount for the calendar_year of the required_distribution for the calendar_year over percent of the excess if imposes an excise_tax on every sec_4982 defines the term required_distribution to mean with respect to any calendar_year of the ric’s ordinary_income for such calendar_year plus percent of its capital_gain_net_income for the l-year period ending on october of such calendar_year the sum of percent sec_4982 provides that the amount determined under for any calendar_year shall be increased by the sec_4982 excess if any preceding calendar_year over the distributed_amount for such preceding year of the grossed up required_distribution for the sec_4982 defines grossed up required_distribution for any calendar_year to mean the required_distribution for such year determined by applying sec_4982 such year but substituting percent for each percentage set forth in sec_4982 to sec_4982 a provides that if the tax_year of a ric ends with the month of november or december the ric may elect to have its capital_gain_net_income for its tax_year applied in lieu of the l-year period ending on october of the calendar_year for purposes of satisfying the required_distribution defined in sec_4982 such election may be revoked only with the consent of the secretary b provides that once made sec_4982 sec_4982 provides that any foreign_currency_gain a transaction and which is or loss which is attributable to properly taken into account for the portion of the calendar_year after october will not be taken into account in determining the amount of the ordinary_income of the ric for such calendar_year but will be taken into account in determining the ordinary in the case income of the ric for the following calendar_year of any company making an election under sec_4982 the preceding sentence shall be applied by substituting the last day of the company’s taxable_year for october plr based upon the information submitted and the representations a is because of administrative burdens and made we conclude that the fund’s desire to revoke its election under sec_4982 not because of any federal tax-related financial burden caused by the election the purpose of preserving or securing a federal tax_benefit additionally the fund will neither benefit through hindsight nor prejudice the interests of the government as permitted to revoke its election the fund does not seek to revoke its election for a result of being accordingly pursuant to sec_4982 b the secretary conclusion in addition in calculating the required_distribution e a effective for calendar_year a and subsequent consents to the revocation of the election made by the fund under sec_4982 years for calendar_year a capital_gain_net_income and foreign_currency gains and losses of the fund will be determined on the basis of the capital and foreign_currency gains and losses taken into account during the 10-month period from january year a for purposes of sec_4982 and year a through october the as a condition to the secretary’s consent to the revocation sec_4982 b pursuant to election under sec_4982 a following the year to which the grant of revocation applies that is year c through year d the fund may not make a subsequent calendar years for a period of except as specificaily ruled upon above no opinion is to the federal excise or income_tax expressed or implied as consequences regarding the fund plr-112861-99 it is important that a copy of this letter be attached to the federal income and excise_tax return filed by the fund for the first year to which this ruling applies directed only to the taxpayer who requested it k as precedent of the code provides that it may not be used or cited this ruling is section sincerely assistant chief_counsel financial institutions and products ey cbesy wl kepicetl- alice m bennett chief branch enclosures copy of letter for sec_6110 purposes
